Bboyles, J.
A certiorari bond not approved by the magistrate who tried the case is void. Under the rulings in Southern Ry. Co. v. Oliver, 13 Ga. App. 5 (78 S. E. 684), and Dykes v. Twiggs County, 115 Ga. 698 (42 S. E. 36), the fact that the trial magistrate certifies that “all ' costs have been paid by the petitioner and he has given bond as required by law” is not an equivalent or sufficient substitute for such approval. Accordingly the judge of the superior court did not err in dismissing the certiorari in this ease. Judgment affirmed.